ORDER
PER CURIAM.
Superior of Missouri, Inc. (Superior), appeals from a judgment, entered pursuant to a jury verdict, in favor of Constance Rangel (Rangel) on her negligence claim against Superior. Superior contends the trial court (1) abused its discretion in excluding Superior’s photographs of the accident site, (2) abused its discretion in excluding Superior’s expert testimony regarding line of sight at the accident location, (3) abused its discretion in denying Superior’s request for a mistrial and continuance on the morning of trial, (4) erred in submitting a misleading instruction to the jury, and (5) erred in denying Superior’s motion to enforce settlement.
Superior’s motion for leave to file exhibits that was taken with the case is granted. We have reviewed the briefs of the parties and the record on appeal and exhibits and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).